          Case 3:20-cv-00246-LRH-WGC Document 15 Filed 04/23/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TOD M. DERICCO,                                          Case No.: 2:20-cv-00610-APG-BNW

 4          Plaintiff                                   Order Transferring Case to the Unofficial
                                                                  Northern Division
 5 v.

 6 C.R. BARD, INC., et al.,

 7          Defendants

 8         Plaintiff Tod Dericco is a resident of Fernley, which is in Lyon County, and his surgery

 9 out of which this case arises was performed in Reno, which is in Washoe County. ECF No. 14 at

10 2-3. Lyon and Washoe Counties are in the unofficial Northern Division of this District. See

11 Local Rule IA 1-6. Cases are to be filed in the division in which the action allegedly arose. LR

12 IA 1-8(a). Thus, I transfer this case to the Northern Division.

13         I THEREFORE ORDER that this action is transferred to the unofficial Northern Division

14 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

15 matter as a new action under a new docket number in the Northern Division, and the action under

16 this docket number shall be closed, without prejudice regarding any federal limitation period and

17 filing fee.

18         Dated this 23rd day of April, 2020.

19
                                                                  ______________________________
20                                                                ANDREW P. GORDON
                                                                  United States District Judge
21

22

23
